                  L.ase
                  Case 1:11-cv-00691-LAK-JCF
                        1:11-cv-00691-LAK-RWL Document
                                               Document2097
                                                        2101 Filed
                                                              Filed10/05/18
                                                                    10/09/18 Page
                                                                              Page11ofof21



    USDCSDNY
    DOCUMENT
                                         s=::::~ =~::sQ. MEMO ENDORSED
                                                            0


                                                 NEW YoRK. NEW YoRK I 0025

    ELECTRONICALLY FILED                            212·570-4499 (0)
    DOC #:_ _ -1-A--f-,J---f-l,-¥-- If             91 7·566·2526 (GELL)
    DATE FILED:
L
                                                    October 5, 2018

            VIAECF

            Honorable Lewis A. Kaplan
            United States District Judge                                     ~
                                                                                        "',c,
                                                                                           °    --Z,./9 ..
            Daniel Patrick Moynihan U.S. Courthouse
            500 Pearl Street                                                 r.
            New York, New York 10007
                                                                             ·soo~
              RE:      Chevron v. Danziger, Case No. 11 Civ. 691 (LAK)

           Dear Judge Kaplan:                                                LEWIS A. KAPLA , USDJ           /O   Mi (</
           I write for two reasons. First, I wish to inform the Court that I am re-executing the Amazon shares
           transfer document per the Court's order. As seen in my email correspondence with Chevron
           counsel, I believed I was in compliance with the Court's order on that point as I had already
           executed and notarized the document in May of this year. Chevron counsel did not adequately
           explain, or at least I did not understand, why re-executing the document was necessary. In any
           event, I have re-executed and notarized the document for delivery to Chevron.

           Second, I have just finished reviewing Chevron's latest motion to hold me in contempt- by my
           count, the tenth such motion filed against me by adversary counsel. This is a voluminous 46-page
           motion, supported by four detailed factual and legal declarations and hundreds of exhibits.
           Obviously, the motion represents a significant amount of work that likely took hundreds of hours
           by numerous attorneys at Gibson Dunn to assemble. I am tasked with countering it prose, with
           the limited support and assistance I can muster, much of it pro bona. I also need to counter the
           motion-which is brimming with falsehoods, well-crafted distortions, and attacks on my
           character-while simultaneously representing myselfprose in ongoing discovery in this case (e.g.,
           I had to spend almost an entire day last week defending the deposition of Ms. Sullivan), preparing
           for a critical upcoming post-suspension hearing under the auspices of the Appellate Division of
           the New York Supreme Court, filing appeals briefs currently due on October 19 and November 9,
           and attending to my multifaceted (and entirely legitimate) work with my clients in Ecuador who
           still are suffering the deepening effects of the pubhc health cns1s in which they live due to oil
           pollution and environmental contamination.
           Accordingly, I respectfully request an extension to respond to Chevron's contempt motion to
           November 21, 2018. The extension is absolutely necessary to preserve my ability to defend myself
           from Chevron's vigorous attack, which it has been preparing for months if not years. Moreover,
           Chevron is in the midst of a new round of intensive discovery purportedly in support of its motion
